Citation Nr: 1525196	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  11-14 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left foot drop.  

2.  Entitlement to service connection for left knee disability, claimed as secondary to service-connected arthritic residuals of Lyme disease with knee and ankle pain.

3.  Entitlement to service connection for left hip disability, claimed as secondary to service-connected arthritic residuals of Lyme disease with knee and ankle pain.

4.  Entitlement to service connection for left ankle disability, claimed as secondary to service-connected arthritic residuals of Lyme disease with knee and ankle pain.

5.  Entitlement to service connection for right ankle disability, claimed as secondary to service-connected arthritic residuals of Lyme disease with knee and ankle pain.

6.  Entitlement to service connection for sensory neuropathy of the right upper extremity (major) (claimed as peripheral neuropathy right upper extremity remote pain and involuntary nerve jumping in right hand secondary to osteophytes pressing on cervical spine), claimed as secondary to service-connected cervical disc disease or service-connected lumbar disc disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to March 1989.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal. 

The issues of service connection for left knee disability, left hip disability, left ankle disability and right ankle disability, each claimed as secondary to service-connected arthritic residuals of Lyme disease with knee and ankle pain, and service connection for sensory neuropathy of the right upper extremity (major), claimed as secondary to service-connected cervical disc disease or service-connected lumbar disc disease, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The symptoms related to the Veteran's claimed left foot drop are contemplated by a 40 percent evaluation, under Diagnostic Code 8520, assigned for the Veteran's service-connected peripheral neuropathy of the left lower extremity.


CONCLUSION OF LAW

Service connection for left foot drop is denied.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.14 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in March 200.

The duty to assist has also been met.  The claim's file contains the Veteran's service treatment records, VA and private medical records, and the transcript of a March 2015 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

The Board notes that a VA examination for the Veteran's claimed left foot drop has not been conducted.  As discussed in more detail below, the Veteran confirmed during the hearing that his foot drop symptoms are contemplated by the 40 percent evaluation for his service-connected peripheral neuropathy of the left lower extremity.  Further, the Veteran has identified no VA or private medical evidence (either in or not in the record before the Board), that would show any symptoms of the left foot not already contemplated by the 40 percent evaluation for peripheral neuropathy of the left lower extremity.  As a result, the Board finds that a remand for an additional examination or to obtain additional treatment records (such as those identified in the remand section below) is not warranted.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The records reflects that the Veteran is currently service-connected for peripheral neuropathy of the left lower extremity, associated with herniated nucleus pulposus at L5-S1 with stenosis.  The evaluation is 40 percent, effective July 2003, under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Under Diagnostic Code 8520, moderately severe incomplete paralysis of the sciatic nerve warrants a 40 percent evaluation.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  

The September 2006 rating decision that assigned the 40 percent evaluation for the Veteran's peripheral neuropathy of the left lower extremity noted that outpatient records showed that the Veteran required a foot brace for his left foot due to marked weakness.  On examination, the Veteran had an obvious limp favoring the left thigh and could only walk three to four steps without crutches.  He was unable to heel toe walk and there was evidence of sensory loss in the foot.

The Veteran contends that he is entitled to service connection for left foot drop.  During the hearing, the Veteran confirmed that he was seeking service connection for a disability of the left foot, not right foot.  He acknowledged that he was currently receiving a 40 percent evaluation for peripheral neuropathy of the left lower extremity.  He further acknowledged that this 40 percent evaluation contemplated his left foot drop.  He identified no other symptoms from his left foot drop that were not already contemplated by this 40 percent evaluation.  

Significantly, the record contains no medical evidence that the Veteran has any left foot symptoms other than those already contemplated by the 40 percent evaluation under Diagnostic Code 8520 for peripheral neuropathy of the left lower extremity.  Moreover, the Veteran has not asserted that any such medical evidence exists.  

The Board notes that VA regulations prohibit the evaluation of the same "disability" or the same "manifestations" under various diagnoses.  See 38 C.F.R. § 4.14.  Since the Veteran is currently in receipt of disability compensation for the symptoms of his claimed left foot drop, to separately award service connection for left foot drop would be pyramiding, which is prohibited under 38 C.F.R. § 4.14.  Accordingly, the claim for service connection for left foot drop is denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for left foot drop is denied.  


REMAND

The record shows that in March 2010 the Veteran was scheduled for a VA examination to determine the etiology of his claimed left knee, left hip, right ankle and left ankle disabilities.  The examination report states that the Veteran declined examination for all joints below the waist secondary to Lyme disease.  

During the hearing, the Veteran testified that he had not refused the March 2010 VA examination concerning his the claimed disabilities.  He explained that the VA examiner told him he should not bother traveling to Bay Pines for the examination because the examination would not do any good anyway.  The Veteran suspected that the VA examiner mistakenly looked at the claims file of a different veteran who shares the Veteran's name.  The Veteran stated that in fact another VA claimant does have the same name as him, which had caused great confusion at VA.

Given the Veteran's testimony and the confusion over why the prior examination was not conducted, another VA examination is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran also testified during the hearing that a private physician informed him that a 2006 laminectomy for his service-connected low back disability "could have" caused his sensory neuropathy of the right upper extremity.  The private physician had explained that stabilizing lumbar discs with titanium rods causes the rest of the spine to adjust, twist and turn.  In the Veteran's case, this adjustment was what was causing his sensory neuropathy of the right upper extremity.  

Since this testimony raises the possibility that the Veteran's sensory neuropathy of the right upper extremity was caused or aggravated by his service-connected low back disability, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

During the hearing, the Veteran also stated that he received some VA treatment for his service-connected low back disability, but the primary medical treatment for this disability was private.  The Veteran stated that he would obtain and submit relevant outstanding private treatment records.  The undersigned kept the record open for 60 days.  However, the record before the Board does not contain any additional records submitted by the Veteran.  In the interest of ensuring that the record is complete, on remand additional efforts should be made to obtain any outstanding private records.  

The Board also notes that the most recent VA treatment records before the Board are dated through March 24, 2010.  Again, in the interest of ensuring that the record is complete, on remand additional efforts should be made to obtain any outstanding VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his service-connected back disability since 2009.  After securing the necessary release, obtain these records.

2.  Obtain and associate with the record copies of all outstanding VA medical records dated after March 24, 2010.

3.  After completion of the foregoing, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any left knee, left hip, right ankle and left ankle disabilities.  Copies of all pertinent records must be made available to the examiner. 

Following a review of the relevant medical evidence, the medical history and the results of the clinical evaluation and any tests that are deemed necessary, the examiner should address whether it is at least as likely as not (50 percent or higher degree of probability) that any left knee, left hip, right ankle or left ankle disabilities that may be present are (i) proximately due to, (ii) the result of, or (iii) aggravated by any service-connected disability, such as arthritic residuals of Lyme disease with knee and ankle pain.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation.

4.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any sensory neuropathy of the right upper extremity.  Copies of all pertinent records must be made available to the examiner. 

Following a review of the relevant medical evidence, the medical history and the results of the clinical evaluation and any tests that are deemed necessary, the examiner should address whether it is at least as likely as not (50 percent or higher degree of probability) that any sensory neuropathy of the right upper extremity that may be present is (i) proximately due to, (ii) the result of, or (iii) aggravated by any service-connected disability, such as lumbar disc disease.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of right upper extremity disability (i.e., a baseline) before the onset of the aggravation.

5.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


